Case 19-12402-KBO Doc4 Filed11/12/19 Page 1of14

Fillin this information to identify the case:

Debtorname Beyond Building, Inc.

Delaware
(State)

United States Bankruptcy Court for the: District of

Case number (If known):

 

 

LJ Check if this is an
amended filing

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy oar9

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 

1. Gross revenue from business

 

 

 

 

 

 

 

 

 

 

CO) None
Identify the beginning and ending dates of the. debtors fiscal year, which ~* ‘gources of revenue. sleds. Gross revenue
may be a calendar year. 1 . “ ; : (Check all that apply” ee .. (before deductions and
: : : : : BP re PE . oo . exclusions)
From the beginning of the ¥ perating a business
fiscai year to filing date: From 01/01/2019 to Filing date (I other ¢ 204,832.95,
MM/DD/YYYY
For prior year: m 01/01/2018 to 12/31/2018 JY Dperating a business 73,148.50
MM/DD/YY MMI DDI YYYY LI other ss
For the year before that: From 01/01/2017 to 12/31/2017 J pperating a business 69,623.38
MM TODS YY MM TOD TYYYY Other ieee

2. Non-business revenue
: Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected
from lawsuits, and royalties. List each source and the gross revenue for each separately. Do not inciude revenue listed in line 41.

 

 

@ None
Description of sources of revenue Gross revenue from each
source
(before deductions and
exclusions}
From the beginning of the
fiscal year to filing date: From _ it Filing date 3
MM/ DDT Y¥YYY
For prior year: From to
MM? DDS YYYY MM/DD/YYYY $
For the year before that: From to
MM/ DO /YYYY MM SDDS YYYY 5

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 1
Case 19-12402-KBO Doc4 Filed 11/12/19 Page 2 of 14

Debtor Beyond Building, Inc. Case number (7 inom)

| Part 2: | List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers—inciuding expense reimbursements—to any creditor, other than regular employee compensation, within 90
days before filing this case unless the aggregates value of all property transferred to that creditor is less than $6,625. (This ammount may be
adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.}

 

 

 

 

 

 

 

 

C) None
Creditor’s name and address ‘Dates -Jotal amount or value. ~~ Reasons for payment or transfer.
. TS  , 1. Check all that apply
3.4.
Chase Bankone 8/30/19 g 14,954.35 QD Secured debt
Creditors name
P.O. Box 15298 () unsecured Joan repayments
Streat w27/19 C) Suppliers or vendors
LL] Senices
Wilmington, DE 19850 44/5/19 p ,
ayments on credit card
City State ZPccde | C1 other Pay
32,
$ C) Secured debt
Creditors name Oo
Unsecured loan repayments
Streat Oo Suppliers or vendors
[} Senices
City Slate ZIP Code other

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
$6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)
De not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives;
general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of

the debtor. 11 U.S.C. § 1061(31}.
L} None

insider's name and address : : ‘Dates oo - Total amount or vatue - _ : Reasons for payment or transfer

4A.
Glenn R. Cooper $ 24,500.00 Net pay to employee for wages
(Asider’s name

134 S. Torton Drive

 

Street

 

 

Elkton, MD 21921
City State ZIP Cade

Relationship to debtor
President

4.2.
Andrew C. Titus § 24,500.00 Net pay to employee for wages

Insider's name
515 Clinton Street

 

Street

 

 

Delaware City, DE 19706
City State ZIP Code

Relationship to debtor
Vice President

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 2
Case 19-12402-KBO Doc4 Filed 11/12/19 Page 3of 14

Debtor Beyond Building, Inc. Case number (i own}
Name

 

§. Repossessions, foreclosures, and retums
List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

a None

Creditor’s name and address Description of the property a — "Date Value of property -
5A.

 

Creditor's name

 

 

Street

 

 

 

City State ZIP Code
5.2,

 

Creditors name

 

 

Street

 

 

 

Cily State ZIP Code

6. Setoffs

List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of
the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because the debtor owed a debt.

a None

 

 

Creditor's name and address - Description of the action creditortook “~~... ° Date-actionwas =~ Amount
co TE Ce taken . —
$
Creditor’s name
Street

 

Last 4 digits of account number: XXXX—

 

 

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
was involved in any capacity—within 1 year before filing this case.

 

 

 

 

 

 

 

 

L) None
Case title : Nature of case . Court or agency's name and address Status of case
71. Beyond Building Inc. v. Fiss and Schnelle Contract claim and counterclaim Superior Court for the State of Delaware IV fersing
Name
50D North King St. C1 on appeat
Case number Street O conciuded
C.A. No. N16L-09-081 VLM Wilmington, DE 19801
City State ZIP Code
Case title Court or agency's name and address .
Pending
7.2. John E, Steele, Jr., Inc. v. Beyond Building Contract claim Superior Court for the State of Delaware C) onappeal
Name Q
Case number 500 North King St. Concluded
Street

 

C.A. No. N16L-09-081 VLM
° Wilmington, DE 19801

City State ZIP Code

 

 

 

 

 

Official Form 207 Statement of Financial Affairs for Non-individuals Filing for Bankruptcy page 3
Case 19-12402-KBO Doc4 Filed 11/12/19 Page4of14

Debtor Beyond Building, Inc. Case number rinown)

Name

 

& Assignments and receivership

List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

a: None

 

 

 

 

 

 

 

Custodian’s name and address Description of the property — Bn Value |
$.

Custodian's name fot Lo ar aaa : .

Case title Boos non: -- Court. name-and address
Street

/ . Name

Case number. -. . .

City State ZIP Code co Street

 

Date of order or assignment -.

 

Clty State ZIP Code

 

Ey Certain Gifts and Charitable Contributions

 

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value
of the gifts to that recipient is less than $1,000

 

 

 

 

 

a None
Recipient's name and-address - ” - Description of the gifts:or contributions. =" = Datesgiven. =» Value’
a ee 5
3. Recipient's nama
Street
City State ZIP Code

Recipient's relationship to debtor

 

 

 

 

 

 

 

$
3.2. Recipient's name
Strest
City State ZIP Code
Recipient's relationship to debtor
Ee Certain Losses
10. Ali losses from fire, theft, or other casualty within 1 year before filing this case.
@ None
Description of the property lost and how the loss Amount of payments received for the loss Date of foss Value of property
occurred If you have received. payments to cover the loss, for lost
exampie, from insurance, government compensation, or
tort liability, list the total received,
List Unpaid claims'on Official Form 106A/B (Schedule A/B:
Assets — Real and Personal Property}.
$.

 

 

 

 

 

Official Form 207 Statement of Financial Affairs for Non-individuals Filing for Bankruptcy page 4
Case 19-12402-KBO Doc4 Filed 11/12/19 Page5of14

Debtor Beyond Building, Inc.

Name

RES cortain Payments or Transfers

11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before
the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring,
seeking bankruptcy relief, or filing a bankruptcy case.

Case number (?sncwn}

 

(3 None

Who was paid or who received the transfer?. _ Hf not money, describe any property transferred: ==; ~=séCDaates Total‘amount or
|! seenbe any Br trar ed value

Macauley LLC
Wd. 11/6/19 g 6,000.00

Address

 

 

300 Delaware Avenue

Street

Suite 1018

Wilmington, DE 19801

City State ZIP Code

 

 

 

Emait or website address

 

Who made the payment, if not debtor?

 

Who was paid-or who received the transfer?" __ If not money, desciibe.any property transferred: ~ :- Dates - . Total amount.or
, oo om DoT fa Bae Se eo ; value

11.2. $

Address

 

 

Sweet

 

 

City State ZIP Cade

Email or website address

 

Who made the payment, if not debtor?

 

12, Self-settled trusts of which the debtor is a beneficiary

List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to
a seif-settled trust or similar device.
Do not include transfers already listed on this statement.

 

@ None
Name of trust or device Describe any property transferred Dates transfers Total amount or
were made value
$
Trustee

 

 

 

 

 

Official Form 207 Statement of Financial Affairs for Non-individuals Filing for Bankruptcy page 5
Case 19-12402-KBO Doc4 Filed 11/12/19 Page 6 of 14

Debtor Beyond Building, Inc.
Name

Case number (known),

 

 

13. Transfers not already listed on this statement

List any transfers of money or other property—by sale, trade, or any other means—made by the debtor or a person acting on behalf of the debtor
within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs.
Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

@ None

Who received transfer? Description of property t

ansferred'or payments received’ Date transfer. Total amount or
or debts paidinexchange =

was made : Malue-

  

 

Address

 

Street

 

 

City State ZIP Code

Relationship to. debtor

 

-Who received transfer?

 

 

 

Address

 

Street

 

 

City State ZIP Code

Relationship te debtor

Previous Locations

 

 

14. Previous addresses
List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

a Does not apply

 

 

 

 

 

 

Address Dates of occupancy
a

14.4. From To
Streat
City State ZIP Gade

44.2, From _ To
Street
City State ZIP Code

 

 

 

Official Form 207 Statement of Financial Affairs for Non-individuals Filing for Bankruptcy page 6
Case 19-12402-KBO Doc4 Filed 11/12/19 Page 7 of 14

Case number (# known),

 

Debtor Beyond Building, Inc.
Name

 

Health Care Bankruptcies

45. Health Care bankruptcies
Is the debtor primarily engaged in offering services and facilities for:
— diagnosing or treating injury, deformity, or disease, or
— providing any surgical, psychiatric, drug treatment, or obstetric care?
a No. Go to Part 9.
CJ Yes. Fill in the information below.
Facility name.and address '. Nature.of the business: ‘operation, including. type of. services. the If debtor provides meals

“debtor provides: : : a and housing, number of
: : , a ie patients in‘ débtor's care

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15.1.
Facility name
Street Location where patient records are maintained Cf different from facility - ° |How'are records kept?:
address). if elactroni¢; identify any service provider. “= So :
Check all that apply:
City State ZIP Code Cd Electronically
Q) Paper
Facility name and-address ce Y o... Nature ‘of the business. ‘operation, Including | pe of services fhe. JE debtor provides: meals:
a debtor provides: Us J oa aind housing, number of.
ot “patients:in:debtor’s care
15.2.
Facility name
Syeai ‘Location’ where. patient records are maintained ff different trom facility. How are records kept? .
address). If electronic; identify any service: provider: 7 ey
Check ail that apply:
Cily Sao FF Gade Q Electronically
L] Paper

ra Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

WB No.

C) Yes. State the nature of the information collected and retained.
Does the debter have a privacy policy about that information?
L] No
C) Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k}, 403(b), or other
pension or profit-sharing plan made available by the debtor as an employee benefit?

 

@ No. Go to Part 10.
Yes. Does the debtor serve as plan administrator?
() No. Go to Part 10.

LJ Yes. Fill in below:
Name of pian Employer Identification number of the plan

 

Has the plan been terminated?

LJ No
LJ Yes

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 7
Case 19-12402-KBO Doc4 Filed 11/12/19 Page 8 of 14

Debtor Beyond Building, Inc.

Name

Case number (# known)

 

 

    

Part 10:

 

Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit, closed, sold,
moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions,
brokerage houses, cooperatives, associations, and other financial institutions.

 

 

 

 

 

 

 

 

 

@ None
Financial institution name and address Last 4 digits ofaccount.  . Typeof account Co Date account was: : Last balance
‘ humber ~ - : : : nn closed, sold, moved, - before closing or
: ortransterred: = transfar’ ”
1B. wxxe = A Checking 5
Name QO Savings
Street LJ Money market
oO Brokerage
City State ZIP Code CI) other
18.2. XXXX Q Checking $
Name L) Savings
Streat O Money market
() Brokerage
Ciy State ZIF Code CI other

19. Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.

a None

 

 

 

 

 

 

 

 

 

Depository institution name andaddress Names of anyone with access to it Déscription of the contents Does debtor
DD No
Name C] Yes
Streat
“a Address.
City State ZIP Code :

 

 

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
which the debtor does business.

a None

 

 

 

 

 

 

 

 

 

Facility name and address Names of anyone with access to it Description of the contents Coes debtor
LI No
— Q) Yes
Street
Address
City State ZIP Code

 

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 8

 
Case 19-12402-KBO Doc4 Filed 11/12/19 Page9of14

Debtor weyond Building, inc. Case number grinown,
ame

Gan Property the Debtor Holds or Controls That the Debtor Does Not Own

 

21. Property held for another
List any property that the debtor hoids or controls that another entity owns. Include any property borrowed from, being stored for, or held in
trust. Do not list leased or rented property.

a None

 

 

 

 

 

Owner's name and address Location of the property. . - °° Deseription of the property - Value
$
Name
Street
Cy State ZIP Code

 

Ea Details About Environmental Information

 

For the purpose of Part 12, the following definitions apply:

® Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material,
regardless of the medium affected (air, land, water, or any other medium).

« Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
formerly owned, operated, or utilized.

® Hazardous material means anything thal an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant,
or a similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22.Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

 

 

 

 

 

 

 

 

@ No
CQ) Yes. Provide details below.
Case title "Court or agency name and address. Nature ofthe case. Status of case
Q Pending
Case number ' Name CJ on appeal
an Q) concluded
City State ZIP Coda

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
environmental law?

@ No

QO] Yes. Provide details below.

 

 

 

 

 

 

 

Site name and address Governmental unit name and address Environmental law, if known Date of notice
Name Name
Street Street
City State ZIP Code City State ZIP Code

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 9
Case 19-12402-KBO Doc4 Filed 11/12/19 Page 10 of 14

Debtor Beyond Building, Inc. Case number (inown)
Name

 

24. Has the debtor notified any governmental unit of any release of hazardous material?
@ No

C) Yes. Provide details below.

 

 

 

 

 

 

Site name and address Governmental unit name and-address _ Environmental law, if known’ Date of notice
Nama Name
Street Street
City State ZIP Cade City State ZIP Code

Ee Detalls About the Debtor's Business or Connections to Any Business

25, Other businesses in which the debtor has or has had an interest
List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
Include this information even if already listed in the Schedules.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

@ None
- Business name.and address a -. Describe the nature of the business” "© Employer identification number. er oo
: . Ce LE awe EN Do not include Social Security number:or ITIN.
EIN;
28.1. " ~~
Name Dates business existed
Streat
From_t—<“<;«<ié‘é‘iTQ
City State ZIP Code
Business name and address Describe the nature of the business - - ‘© .: Employer Identification number >.
25.2, : cs . Do not include. Social Security number or (TIN;
EIN; =
Name Dates business existed
Street
From t—“‘<‘érCV
City State ZIP Code
Business name and address Describe the nature of the business Empioyer identificatian number
: . : Do not include Social Security number or ITIN,
“
25.3. EIN: a
Name
Dates business existed
Street
From To
City State ZIP Code

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 10
Case 19-12402-KBO Doc4 Filed 11/12/19 Page 11 of 14

Debtor Beyond Building, Inc. Case number (one)
Name

 

26. Books, records, and financial statements
264. List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

e None

 

 

 

 

 

 

 

 

Name and address * Dates of service
From To
26a.1. _
Name
Street
City State ZIP Cade
Name and address OS (1. Dates of service
From To
26a.2.
Name
Street
City State ZIP Code

26b. List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
statement within 2 years before filing this case.

@ None

Name and address me o oS pee ee . - Dates of service

From To
26b.1. —

 

Name

 

Street

 

 

City State ZIP Code

Name and address. . . Dates of service

From To
26b.2. —

 

Name

 

Street

 

 

City State ZIP Code
26c. List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed,

( None
if any books of account and records are
Name and address unavailable, explain why

26c.1, Andrew C. Titus
Name

 

515 Clinton Street
Street

 

 

Delaware City, DE 19706
City State ZIP Cade

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 11
Case 19-12402-KBO Doc 4

Debtor Beyond Building, Inc,
Name

Filed 11/12/19 Page 12 of 14

Case number uf known)

 

260.2.

26d.1.

26.2.

no

271.

Name and address

if any books of account and records ara .
unavailable, explain why ‘

 

Name

 

 

Street

 

 

 

City State

Wa None

Name and-address

ZIP Code

26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
within 2 years before filing this case.

 

Name

 

Street

 

 

City State

Name and address

ZIP Cade

 

Name

 

Street

 

 

City State

27. Inventories

CJ Yes. Give the details about the two most recent inventories.

Name of the person who supervised the taking of the inventory

ZIP Code

Have any inventories of the debtor's property been taken within 2 years before filing this case?

Date of The dollar amount and basis (cost, market, or
inventory other basis) of aach inventory

$

Name and address of the person who has possession of Inventory records

 

Name

 

Street

 

 

City

 

State

ZIP Code

 

Official Form 207

Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 12

 
Case 19-12402-KBO Doc4 Filed 11/12/19 Page 13 of 14

 

 

 

Debtor Beyond Building, Inc. Case number (fkmown)
Name
Name of the person who supervised the taking of the Inventory ae : - Date of The dollar amount and basis (cost, market, or
: inventory ~ other basis) of each Inventory
$

 

Name and address of the person who has possession of inventory records

27.2,

 

Name

 

Street

 

 

City State ZIP Code

28, List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders, or other
people in control of the debtor at the time of the filing of this case.

 

Name Address ae Co ieee Position and ature of any 8 of interest, if.any
JAnterest--. : : 7 i

Glenn R. Cooper 134 S. Torton Drive, Elkton, MD 21921 President _ 50

Andrew C. Titus 515 Clinton St., Delaware City,DE 19706 Vice-President 50

 

 

 

 

29. Within 1 yaar before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control
of the debtor, or shareholders in control of the debtor who no longer hold these positions?

BNno
CI Yes. Identify below.

 

 

 

Name Address . : : Position and nature of Period during which
any interest position or interest.was
. : held
From To
From To
Fram Ta
From To

 

3¢. Payments, distributions, or withdrawals credited or given to insiders

Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
bonuses, loans, credits on loans, stock redemptions, and options exercised?

No
LY Yes. Identify below.

 

 

 

 

 

Name and address of recipient Amount of money or Dates Reason for
description and value of providing the value
property

30.1.

Name

Street

City State ZIP Code

Relationship to debtor

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 13

 
Case 19-12402-KBO Doc4 Filed 11/12/19 Page 14 of 14

Beyond Building, Inc.

Name

Debtor Case number yrknown)

 

 

Name and address of recipiant

 

 

Name

 

Street

 

 

City State ZIP Code

Relationship to debtor

 

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
@No

C) Yes. Identify below.

Name of the parent corporation a _ Employer Identification nuiniber of the: parent
corporation ‘

 

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

WM No

L) Yes. Identify below.

Name of the pension fund , . we 2 Ba ed ws Employer Identification numberof the:pension fund:

Port a: | Signature and Declaration

 

 

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

| have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information
is true and correct.
! declare under penalty of perjury that the foregoing is true and correct.

11/12/2019

Executed on
MM /DD /YYYY

X /s/ Andrew C. Titus Printed name Andrew C. Titus

Signature of individual signing on behalf of the debtor

 

 

Position or relationship to debtor Vice President

 

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207} attached?

BM No
C} Yes

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 14
